
	
		II
		111th CONGRESS
		2d Session
		S. 3308
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. Nelson of Florida
			 (for himself, Mr. Sanders,
			 Mr. Reed, Mrs.
			 Feinstein, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To suspend certain activities in the outer Continental
		  Shelf until the date on which the joint investigation into the Deepwater
		  Horizon incident in the Gulf of Mexico has been completed, and for other
		  purposes.
	
	
		1.Deepwater Horizon Incident
			 Investigation
			(a)In
			 generalUntil the date
			 described in subsection (b), the Secretary of the Interior shall
			 suspend—
				(1)all activities relating to the development
			 of a new or revised 5-year plan for the outer Continental Shelf under section
			 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344);
				(2)any new
			 exploration, development, and production activities in the outer Continental
			 Shelf, including the conduct of seismic and other geological and geophysical
			 surveys; and
				(3)any exploration
			 or development activities that have commenced before the date of enactment of
			 this Act, unless the Secretary of the Interior certifies that the activities
			 pose no significant risk of accident.
				(b)DateThe date referred to in subsection (a) is
			 the date on which—
				(1)the joint investigation conducted by the
			 Secretary of the Interior and the Secretary of Homeland Security with respect
			 to the Deepwater Horizon incident in the Gulf of Mexico has been completed in
			 accordance with the joint statement of principles and convening order entitled
			 Joint Department of the Interior and Department of Homeland Security
			 Statement of Principles and Convening Order Regarding Investigation into the
			 Marine Casualty, Explosion, Fire, Pollution, and Sinking of Mobile Offshore
			 Drilling Unit Deepwater Horizon, With Loss of Life in the Gulf of Mexico 21–22
			 April 2010; and
				(2)a final report identifying methods to
			 prevent future incidents in the outer Continental Shelf has been completed in
			 accordance with the joint statement described in paragraph (1).
				(c)EffectNothing
			 in this Act affects production activities that have commenced before the date
			 of enactment of this Act.
			
